COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Carey Deshawn Forris-Clemons v. The State of Texas

Appellate case number:    01-16-00437-CR

Trial court case number: 1398951

Trial court:              174th District Court of Harris County

        We abated this appeal and remanded this cause to the trial court for a hearing concerning
appellant’s certification of the right to appeal. On February 28, 2017, a supplemental clerk’s
record was filed containing a certification indicating that appellant has the right to appeal. The
trial court also appointed counsel, Randy Martin.
        Accordingly, we reinstate this appeal on the active docket. The reporter’s record is due
to be filed 30 days from the date of this order. Appellant’s brief will be due 30 days after the
reporter’s record is filed.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown_
                    Acting individually      Acting for the Court


Date: March 9, 2017